PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,658,833
Issued: 19 May 2020
Application of Galin et al.
Application No. 15/669,114
Filed: 4 Aug 2017
For: Conductor Temperature Detector

:
:
:	DECISION ON PETITION
:
:
:

This is in response to the REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d) filed July 17, 2020.

Patentee requests Recalculation of the Patent Term Adjustment under 35 U.S.C. 154(b) on the sole basis that the USPTO failed to recognize that an Information Disclosure Statement (IDS) was accompanied by a safe harbor statement under 37 CFR 1.704(d).

A Request for Recalculation of Patent Term Adjustment under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.704(b). A Recalculation of PTA under this interim procedure is NOT the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and (b)(4). 

A review of the application file history reveals that the adjustment to the patent term was reduced by ten (10) days, pursuant to 37 CFR 1.704(c)(10), for the filing of an Information Disclosure Statement (IDS) on March 24, 2020 after the mailing of the Notice of Allowance on January 10, 2020.  The record reveals that the IDS filed on March 24, 2020, included a statement under 37 CFR 1.704(d).  The 10-day reduction to the patent term adjustment is removed, accordingly.
 
The Office has manually reviewed the request for reconsideration of patent term adjustment (PTA) filed under the interim procedure and recalculated the PTA to be three hundred twenty-two (322) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 322 + 0 + 0 – 0 – 0 = 322 days.

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by three hundred twenty-two (322) days.


Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:	Adjusted PTA calculation
Draft Certificate of Correction